DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-9, 31, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (5,213,851) in view of Iwata (2007/0160872) and Johnson (2010/0119728).
Snyder teaches a particle deposition apparatus comprising:
- a first configured to be in direct contact with precursor gases and to form a plasma and produce a nanoparticle aerosol, see chamber 22 in Fig. 1, which includes an entry from chamber 12 through 20 and further includes gas inputs through 30 and 32.  The limitations related to forming an aerosol are met because the structure of the chamber includes gas inputs and the ability to strike a plasma, therefore the same structure of the prior art is necessarily capable of performing the same intended use as the instant claimed structure of forming an aerosol.  The complete language in regard to intended use has been provided previously and will not be repeated.
- a second chamber, is the region labelled as flame region 40, while Snyder does not explicitly state that the region is a chamber, it is understood that some type of chamber would be used, as a deposition process occurs on a substrate the Office holds that such teachings are impliedly taught by Snyder (see MPEP 2144.01 regarding implicit teachings; Snyder teaches that chambers are known but teaches away from specifically the need for a vacuum chamber based on expense (col 2, lines 40-50)), but further and/or alternatively, the plasma chamber is a chamber and therefore the region not 
	Snyder further teaches a nozzle between the first and second chambers, see aperture 42, which constitutes a nozzle at least because it is defined by the space between the chamber 24, the chamber including the substrate and the region between the gas lines 36 and 38.  Snyder is silent on a shape of the nozzle.
	Iwata teaches that an operable nozzle for supplying an aerosol to a substrate includes a shape with a slit-like opening with one dimension larger than another – it is understood with reference to Fig. 2 to support better coverage of the substrate [0027].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply an outlet with a longer and shorter side as taught by Iwata in the apparatus of Snyder for better covering a substrate.  It is further noted that as per MPEP 2144.04 IV. A. and B. the selection of a particular size and/or shape of a component is prima facia obvious without a showing of criticality.  In this case, there is no specific criticality demonstrated in the specification for the shape of the nozzle and one of ordinary skill would understand the advantages of the nozzle of Iwata.
	The combined art teaches all elements except for the use of two plate shaped electrodes positioned on opposite sides of the first chamber, Iwata teaches a radio frequency coil, 28, as depicted.  But Johnson teaches that in a process chamber for forming a plasma, it is operable to supply RF power by a coil or alternatively by parallel plate electrodes [0024].  It would have been obvious to one of ordinary skill in the art at 
	Regarding claim 4, the combined art teaches an RF source.
	Regarding claim 7, as per above, the size of the nozzle is subject to routine dimension changes, the nozzle dimensions as claimed is not demonstrated as critical based on the specification and therefore such size selection is prima facia obvious.
	Regarding claims 8 and 9, the substrate is moveable on a substrate support 52 (col 10, lines 3-10).
	Regarding claims 31 and 32, the teachings include titanium (col 5, lines 29-31) and oxygen (col 8, lines 6-10, lines 42-48).  In regard to claim 31, in any case the use of the apparatus with particular materials is an intended use of the apparatus and to apply a silicon containing precursor would have been obvious in order to form such a layer.
	Regarding claim 40, the nozzle is configured to accelerate the aerosol towards thee substrate to deposit a coating as claimed, particularly wherein there are no particular limitations related to what is required in regard to a structure to do so.

Claims 10, 33, 35-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, Iwata and Johnson and in further view of Kortshagen (2006/0051505).
Kortshagen, however, teaches a particle deposition apparatus (as in Fig. 1 and related text) that includes high (first) and low pressure (second) regions/chambers.  The teachings further include that multiple of such the apparatuses are operably combined to treat a larger area substrate, see Fig. 13 and [0092].  The teachings include a number of nanoparticle/aerosol generation systems in parallel that generate a composite stream of product – as such, Kortshagen teaches a plurality of systems with a common second chamber wherein the second chamber, as described above, is taught as downstream of the nanoparticle generation area for deposition/capture of the product.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply multiple first chambers of Snyder as taught by Kortshagen as it would allow for treatment of more and/or larger substrates at one time.  The apparatus would be combined in any way such as to make a higher/larger throughput device including multiple first chambers to one second pressure chamber.
The combined art teaches all elements of instant claims 10 and 33.
	Regarding claim 35, the multiple systems of Kortshagen as depicted in Fig. 13 are substantially parallel and it follows that all parts of the multiple system are as well.
	Regarding claim 36, as per claims 8 and 9 above, the substrate is taught as per the teachings – as per Figs. 11 and 12, Kortshagen generally teaches a substrate perpendicular to the outlet but in any case it would be obvious to modify the shape in order to effectively capture or deposit the nanoparticles.
Regarding claims 37 and 38, the claim is an intended use of the apparatus, but the apparatus is capable in any case of applying one or more coatings, as per claims 31 and 32 above. 
	Regarding claim 39, Kortshagen generally teaches as per Fig. 11 that it is operable to change the directionality of a conduit carrying the nanoparticles.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to change the direction of the nanoparticles by having a nozzle inlet in one direction and outlet in a second direction as Kortshagen teaches that the flow of nanoparticles is generally operable in such a manner.  Further, as per MPEP 2144.04 as cited above, a change in shape of a part is prima facia obvious without a showing of criticality.
	Regarding claim 41, the nozzle is narrowing as depicted and understood to be operable to accelerate the particles towards the substrate.

	Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
It is noted that the applicant’s attorney and Examiner had discussed some potential claim amendments to bring the case into condition for allowance, but it was determined by the Office that they amendments would not overcome the teachings as combined herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715